ORDER
On November 30, 2005, respondent pleaded guilty in the United States District Court for the Eastern District of Louisiana to one count of computer fraud, a violation of 18 U.S.C. § 1030(a)(4). Respondent’s conviction stemmed from his acceptance of cash “loans,” which were never repaid, in exchange for which he agreed to nolle prosequi a case in Traffic Court for the City of New Orleans, where he served as the prosecutor. The Office of Disciplinary Counsel (“ODC”) has filed formal charges against respondent arising out of his conviction, and the formal charges also allege other serious professional misconduct by respondent. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Alvin L. Weddle, Jr., Louisiana Bar Roll number 13302, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Alvin L. Weddle, Jr. for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Alvin L. Weddle, Jr. shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ John L. Weimer Justice, Supreme Court of Louisiana